T                 ATTORNEY      GENERAI,
                                                OF TICXAS
                                               AUSTIN.         TEXAS              78711




The     Honorable             Ron        Resech                                        Opinion         No.        H-    490
Executive         Director
Texas        Cosmetology                 Commission                                    Re:           Whether             college
1111     Rio     Grande                                                                              offering           instruction
Austin,         Texas       78701                                                                    in cosmetology                is
                                                                                                     public        or private           for
                                                                                                     purposes             of regulation
                                                                                                     by the            Texas     Cosmetology
Dear      Mr.     Resech:                                                                            Commission


       You     ask      whether           a certain         college         which       offers         instruction             in cosmetology
is public        or private              for     purposes       of regulation                by the Texas                Cosmetology
Commission.


        The     Cosmetology               Regulatory           Act,        V. T. C. S.,          art.        8451a,        provides           in
section        12(b)      that:


                       No person           for    compensation              may        conduct         or
              operate         a beauty           shop,     beauty         culture       school,          wig
               salon,       wig      school,        or any other            place       of business
              in which          a practice            of   cosmetology,                as    defined         in
              Section         1,    is     taught      or practiced             without        first
              obtaining            a license.


In section         2(l)       of the      Act     “person      I’ is defined            as     “any      individual,             association,
firm,         corporation,               partnership,          or organization.”                       Thus,           any private         school
which         offers      instruction            in cosmetology                 must        obtain     a license           from     the Texas
Cosmetology               Commission.                  On the other             hand,        public         schools        which        offer
cosmetology               programs             need      not obtain         a license;          instead           they     are     required
to have        their      facilities           and equipment              inspected           and approved                by the Com-
mission’s            Director            of Inspections         before           commencing                 operations.            V. T. C. S.
art.  8451a.            5 26.        “Public        school,”        is    defined       in    section         l(4)       of the Act        as
follows:




                                                               p.        2216
The     Honorable             Ron    Resech,        page      2     (H-490)




                    ‘Public         school’      includes         public     high     school,
            public       junior        college      and any        other      state-supported
            institution             conducting       a cosmetology                program.


       Thus,       as   defined         in the Cosmetology                 Act,     a public        school     is one which
is    state-supported,                 meaning      that its       operations             are   financed      directly       by
public     funds.         -See Attorney  General  Opinion M-199  (1968).  The                                      College
about     which         you have inquired   is not supported by public funds.                                       It is a
private     non-profit,              tax-exempt            corporation.             Its    operating       funds    are
raised     from         the fees        charged        its    students        for    tuition       and from     private
sources.           Since       it is    a private       rather       than a public              school,      it must
obtain     a license           from      the   Texas         Cosmetology            Commission            before       it
can    conduct          a cosmetology              program.


                                         SUMMARY


                   As      defined       in the Cosmetology                  Act,      a school
            which        is    not directly         supported         by public            funds
            is not a public              school      for     purposes         of the Cosmetology
            Act.



                                                                  A ery       truly       yours,




                                                           v        Attorney          General       of Texas


APPROVED:




DAVID       M.      KENDALL,               First     Assistant




C.     ROBERT           HEATH,            Chairman
Opinion        Committee




                                                              po 2217